DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amended claims which relate to “a direction  signal representing, an apparent direction of arrival indicated by an assigned source position associated with a non-ambient audio signal i.e (virtual, augmented or game) and position accumulator processes  said directional siqnal representing an apparent direction of arrival indicated by an assiqned source position associated with said non-ambient  audio signal and said output of said motion sensor fixed to said speaker system to generate a signal representing direction relative to orientation of said speaker system” has been further considered and rejected over new ground of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim (s) 8 recites the limitation "the first audio signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-9, 11-13 is/are rejected under 35 U.S.C. 102 a (2) as being anticipated by Thagadur Shivappa et al. (US 20180046431 A1).

Claim 7, the noted prior art disclose of an audio processing system comprising: a speaker system (fig.4 (414); par [175]); a motion sensor fixed to said speaker system (fig.4 (102); par [36, 57]); a position accumulator  responsive to an output of said motion sensor fixed to said speaker system, a direction  signal representing, an apparent direction of arrival indicated by an assigned source position associated with a non-ambient audio signal, wherein said position accumulator processes  said directional siqnal representing an apparent direction of arrival indicated by an assiqned source position associated with said non-ambient  audio signal and said output of said motion sensor fixed to said speaker system to generate a signal representing direction relative to orientation of said speaker system (fig.4 (104); par [26, 48, 57]/the spatialized audio representing games and virtual environment (134) as non-ambient and sensor condition of motion may be input to generate output signal);   and an audio spatialization engine responsive to said direction signal  to add spatial characteristics to said non-ambient audio signal, wherein an output of said audio spatialization engine is a signal representing spatial audio information having a spatial component compensated for  movement of said speaker system (fig.4 (104); par [26, 105, 162, ]/the spatialized component is to compensate for movement of speaker system with the non-ambient audio signal by a processor or a combination thereof).   

8. (Previously presented) The audio processing system according to claim 7 wherein said motion sensor is at least one of an accelerometer, a gyroscope, and a magnetometer (par [36]).  

9. (Previously presented) The audio processing system according to claim 8 wherein said audio spatialization engine applies head related transfer functions to said first audio signal (par [132]).  

11. (New) The audio processing system according to claim 7 further comprising a virtual reality system and wherein said non-ambient audio signal is generated by said virtual reality system (par [36, 38]).  

12. (New) The audio processing system according to claim 7 further comprising an augmented reality system and wherein said non-ambient audio signal is generated by said augmented reality system (par [48]). 
 
13. (New) The audio processing system according to claim 7 further comprising a video game system and wherein said non-ambient audio signal is generated by said video game system (par [99, 120]).   

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Chin, Vivian can be reached on (571)270-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISLER PAUL/Primary Examiner, Art Unit 2654